Citation Nr: 1034962	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  08-35 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 




INTRODUCTION

The Veteran had active service from September 1955 to July 1980.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran had requested a hearing before a Veterans' Law Judge 
in connection with this claim; however, in June 2010 he cancelled 
his request for a hearing and requested that the claims be 
forwarded to the Board for a decision.  


FINDING OF FACT

The competent and probative medical evidence does not support an 
etiological link between a current seizure disorder and military 
service.


CONCLUSION OF LAW

Service connection for a seizure disorder is not warranted.  38 
U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that information 
or evidence VA will seek to provide, and what parts VA expects 
the claimant to provide.  38 C.F.R. § 3.159(b) (2009).  VA must 
provide such notice to a claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ).  See Pelegrini v. Principi, 18 Vet. App. 112, 
119-120 (2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. 3.159 was amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court of Appeals for Veterans Claims (Court) has also held 
that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA-required notice, in correspondence sent to the 
Veteran in October 2007.  This letter notified the Veteran of the 
evidence needed to substantiate his claim, of VA's 
responsibilities in obtaining information to assist him in 
completing his claim, and identified his duties in obtaining 
information and evidence to substantiate his claim.  The letter 
also provided notice of the type of evidence necessary to 
establish a disability rating or effective date for the claimed 
disabilities under consideration, pursuant to the recent holding 
in the Dingess decision.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
associated with the claims file consist of the Veteran's service 
records and private medical treatment records.  The Veteran was 
also afforded a VA examination in connection with his claim.  The 
Veteran has not identified any additional evidence that is 
outstanding, and the Board is not aware of the same.  
Accordingly, the Board finds that VA has complied with the VCAA's 
notification and assistance requirements.  The appeal is thus 
ready to be considered on the merits.

Laws & Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Chronic diseases, such as organic diseases of the nervous system, 
manifested to a degree of 10 percent or more within one year from 
the date of separation from service are considered to have been 
incurred in or aggravated by service, even if there is no 
evidence of the disease occurring during service.  38 U.S.C.A. § 
1112; 38 C.F.R. §§ 3.307, 3.309(a).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

When the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
Id.  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post- service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96; see 
Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of 
in- service incurrence is sufficient in some circumstances for 
purposes of establishing service connection).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

Factual Background 

Service treatment records shows the Veteran was hospitalized for 
10 days at Hunter Air Force Base (AFB) Hospital from August 14, 
1965 to August 24, 1965 after suffering a grand mal seizure.  
Hospital clinical records show that the Veteran had banged his 
head 4-5 days prior with no loss of unconscious, and was only 
troubled by a slight headache afterwards.  The Veteran was also 
noted to have had two mixed drinks several hours prior to the 
sudden onset of the seizure.  

During this 10-day hospitalization, the Veteran underwent several 
evaluations, including a neurological consultation with Dr. 
Brandt.  In a report of his findings, Dr. Brandt indicated that 
he conducted a neurological and electroencephalographic (EEG) 
evaluation of the Veteran.  Dr. Brandt noted that the Veteran had 
no significant precipitating factors for the grand mal seizure 
and 5 days prior to the episode he had what sounded like a 
relatively minor blow to the vertex of his head.  Following the 
clinical evaluation, Dr. Brandt's impression was normal EEG.  The 
clinical impression was "convulsion, grand mal, reportedly 
occurring on 14 August 1965-etiology still not determined."  Dr. 
Brandt further stated that he was unable to find evidence of a 
neoplastic process of subdural hematoma and could not make a 
diagnosis of a convulsive disorder based on the objective 
information available.  

Additional hospital records from the Hunter AFB Hospital show 
that the Veteran denied a prior history of convulsions, syncope, 
unconsciousness, or disorientation.  X-rays of the Veteran's 
skull were negative.  A Narrative Summary from the hospital 
indicated that during the course of hospitalization no etiology 
could be found for the seizure disorder, although the Veteran was 
definitely believed to have had a grand mal seizure.  The 
clinical impression at discharge was 'seizure disorder, grand mal 
type of undetermined etiology.'  The Veteran was placed on 
Dilantin at discharge.  

In September 1965, the Veteran was hospitalized at the U.S. 
Public Health Service (USPHS) for a period of four weeks due to 
an acute allergic reaction to the Dilantin medication.  Clinic 
records show that the Veteran reported nausea and tense throbbing 
headaches since starting the Dilantin.  Initially, the Veteran 
developed symptoms of a rash, diaphoresis, and fever.  Several 
days later, he lapsed into unconsciousness for about 2 minutes 
while sitting in a chair and vomited.  He continued to vomit 
after being aroused.  He had chills after awakening, but denied 
fecal or urinary incontinence, no tongue chewing, clonic or tonic 
contractions of his extremities.  He was initially treated at the 
Hunter AFB Hospital and taken off the Dilantin.  The clinic 
records also show that during his 4-week stay at the USPHS 
Hospital, the Veteran's basic clinical workup was within normal 
limits and no abnormalities were found during this 4-week 
hospitalization.  He had only one headache, which was promptly 
relieved by aspirin; and no seizures or syncope.  A reviewing 
physician commented that although the Veteran's history was good 
for a grand mal convulsion, he had no evidence of a convulsive 
disorder at this time.  The Veteran was discharged as fit for 
duty and was advised to abstain from all alcoholic beverages.  A 
6-month follow-up was recommended.

In May 1966, the Veteran was hospitalized for two days but only 
for tests.  Upon discharge, the Veteran was noted to have had an 
unremarkable hospital stay.  Physical examination, neurological 
examination, and laboratory studies were all normal.  The 
discharge notes indicated that there was no history of recurrent 
disorder faintly resembling convulsive disorder and the Veteran 
was discharged as fit for duty.  

Periodic physical examinations completed throughout the remainder 
of the Veteran's military service did not include any findings of 
a convulsive or seizure disorder and there were no further 
subjective reports of the same, although the Veteran did report 
that he had a head injury.  The May 1980 separation physical 
examination was negative for a chronic seizure or convulsive 
disorder. 

The post-service evidence consists of private treatment records 
from several physicians showing treatment for various conditions, 
including seizures.  In January 2002, the Veteran had a 
neurological evaluation by G. Gamez, M.D.  The Veteran complained 
of numbness involving both feet.  He gave a history of a closed 
head injury in service with a concussion.  He reported the 
seizure but indicated that he had not had any further recurrent 
seizures nor had he been on anticonvulsant therapy.  The 
impression was suspected peripheral neuropathy.  The diagnosis 
was subsequently confirmed as peripheral neuropathy of unknown 
cause, might be alcohol related.  The medical records from the 
hospital at which the Veteran received emergency treatment for 
his seizures episodes in 2006 and 2007 are also included.  The 
Veteran is noted to have had seizures episodes in March 2006, 
November 2006, June 2007, July 2007, and in July 2008.  A CT of 
the brain without contrast in March 2006 resulted in an 
impression of old encephalomalacia of the right 
superior/posterior parietal region with no new acute CVA.  The 
Veteran was started on an antiepileptic (anticonvulsant) drug.  

In an August 2007 letter, a private neurologist (Dr. Newland) 
indicated that the Veteran had requested that he provide an 
opinion on the relationship between the current seizure disorder 
and the Veteran's closed-head injury in service in 1965.  In his 
letter, Dr. Newland indicated that the Veteran reported having 
been struck on the head in 1965 by a 30-foot rescue boat hatch 
cover and being rendered unconscious.  The Veteran also reported 
that at the time of the injury he was hospitalized for 15 days 
and received an additional 30 days of treatment for seizures.  
The Veteran reported at least two additional seizures occurred in 
the 45 days following his head injury.  

Dr. Newland provided diagnoses which in pertinent part included: 
history of seizures, onset presumed August of 1965 within 5 days 
of a U.S. Coast Guard rescue mission closed head injury; apparent 
right parietal infarction, age undetermined; and recurrent 
seizures with left focal motor features, multifactorial.  Dr. 
Newland opined that there was a clear cause and effect 
relationship between the Veteran's initial seizures and his 
described head injury.  He also stated that the Veteran's more 
recent seizures appeared to be multifactorial in etiology.  
Potentially contributory factors included excessive alcohol use, 
atrial fibrillation, Coumadin anticoagulation, hypertension, and 
diabetes.  He indicated that alcohol may have played a role in 
the March 2006, November 2006, and June 2007 hospitalizations, 
but the July 2007 episode was not so clearly related.  

In conclusion, Dr. Newland opined that the Veteran's current 
seizures appeared to have multiple potential etiologies.  He 
could not, however, exclude the initial head injury in the mid-
1960s as having a contributory and initial causal relationship 
with the seizure disorder.  He stated that a baseline brain scan 
prior to March 2006 would be helpful to exclude the area of 
encephalomalacia in the Veteran's right parietal region as being 
a more recent stroke rather than posttraumatic etiology; he 
otherwise could not make that distinction.

The Veteran underwent a VA examination in December 2007.  His 
claims file was reviewed.  The Veteran reported a history of 
seizures beginning in service.  He reported that in July 1965 he 
hit his head on a hatch and lost consciousness for three minutes.  
He further reported that he was hospitalized for 10 days and then 
released.  He denied any recurrence of headache or seizure after 
1965.  He stated that he was symptom-free until March 2006 when 
he had a seizure.  Additional seizures were reported to have 
occurred in November 2006, June 2007 and July 2007.  Following a 
review and discussion of information in the claims file and a 
clinical examination, the examiner provided a diagnosis of 
seizure disorder.  The examiner opined that the issue of whether 
the current seizure disorder was related to service could not be 
resolved without resorting to mere speculation for several 
reasons.  

The examiner explained that his review of the claims file showed 
a diagnosis of grand mal in 1965 with no known etiology.  He 
noted further that the evaluating neurologist at the time of the 
first episode (Dr. Brandt) was unable to find any evidence to 
indicate a neoplastic process of subdural hematoma- and thus Dr. 
Brandt stated that he could not make a diagnosis of a convulsive 
disorder in the Veteran on the objective information which was 
available.  The examiner also noted that the Veteran did not have 
any recurrence of seizures from 1965 to 2006.  Thus, the 
chronicity of the seizure condition, for a causal relationship, 
could not be established since the length of time without 
incidence of seizures was 41 years.  The examiner also indicated 
that based on the Veteran's report prior to each of his seizures 
in 2006 and 2007, they appeared to be related to dehydration and 
alcohol - though this was not proven due to the lack of alcohol-
level results during the seizure activity.  

The examiner further explained that the objective findings 
related to the Veteran's hospitalization in 2006 showed normal 
findings with no definitive or objective diagnosis of seizures.  
The impression and treatment at that time was based on the 
Veteran's subjective report.  Also, the Veteran's seizures in 
2007 appeared to be multifactorial in etiology.  In this respect, 
he was diagnosed with a right parietal infraction in March 2006, 
with an EEG showing focal over the temporal parietal region 
during an interictal period and no definitive seizure activity.  
The Veteran also had contributory factors of excessive alcohol 
use, atrial fibrillation, Coumadin anticoagulation, hypertension, 
and diabetes.  In conclusion, the examiner cited the findings of 
the Veteran's private physician, Dr. Newland, who also determined 
that the Veteran's seizures appeared to have multiple potential 
etiologies.

Analysis

After a review of the cumulative evidence in the claims file, the 
Board finds that service connection for a seizure disorder is not 
warranted.  Initially, the Board notes that although the Veteran 
served during a time of war, he does not allege that his seizure 
disorder began in, or is related to combat service.  Therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service incurrence 
or aggravation of a disease or injury in the case of a veteran 
who engaged in combat with the enemy, is not for application.  
Moreover, there is no question that the Veteran had a head injury 
and a grand mal seizure in service.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of such 
disease during service.  See 38 C.F.R. § 3.309(e); see also 69 
Fed. Reg. 31,882 (June 8, 2004); 68 Fed. Reg. 59,540-42 (Oct. 6, 
2003).  The Veteran had Vietnam service and is presumed to have 
been exposed to herbicides.  Grand mal seizures, however, are not 
among the diseases which may be presumed to be related to 
exposure to herbicides.

Manifestations of the current chronic seizure disorder are also 
not shown to any degree within one year of separation of service.  
Thus, service connection for a chronic seizure disorder, as an 
organic disease of the nervous system, may not be presumed.  See 
38 C.F.R. § 3.307, 3.309.

The Veteran is shown to have a current disability.  A VA examiner 
has provided a current diagnosis of seizure disorder.  Private 
physicians have provided a general diagnosis of seizure disorder 
and history of seizures.  The evidence also shows a head injury 
and a single grand mal seizure episode in service.  The remaining 
question then is whether there is competent medical evidence of a 
relationship between the head injury and/or the grand mal episode 
in service, and the current chronic seizure disorder.  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board must weigh the 
credibility and probative value of the medical opinions and in so 
doing, may favor one medical opinion over the other.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 
Vet. App. 429, 433 (1995)); see Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases for doing so).  

Dr. Newland, a private physician, has stated that he cannot rule 
out the Veteran's head injury as being related to his seizures 
disorder, but this opinion was based upon inaccurate facts.  The 
Board is not bound to accept medical opinions that are based on 
history supplied by the Veteran, where that history is 
unsupported by the medical evidence or based upon an inaccurate 
factual background.  Black v. Brown, 5 Vet. App. 177 (1993); 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993).  The Veteran reported an in-service history to 
Dr. Newland that included a head injury with loss of 
consciousness and multiple seizures thereafter- when in fact the 
medical records clearly show a head injury with no loss of 
consciousness and a single seizure episode.  As the factual 
premise for this part of Dr. Newland's opinion is incorrect, the 
Board finds this aspect of his opinion to be entitled to no 
probative value.

The Board notes further that Dr. Newland also indicates that the 
Veteran's post-service seizures appear to have multiple other 
potential etiologies, and alcohol may have played a role in at 
least three of his seizures.  

A VA medical examiner has opined that he cannot determine whether 
the current seizure disorder is related to the in-service injury 
without resorting to speculation.  The VA opinion was based on 
extensive review of the Veteran's medical records and was 
supported with clinical data and a detailed clinical rationale.  
For this reason, it is considered both competent and probative.  
The Board notes further that this opinion is not diminished in 
probative value, despite the fact that the examiner concluded the 
causation question could not be answered whether without resort 
to mere speculation.  In this regard, the Court has acknowledged 
that there are some medical questions that have no known answers.  
Thus, they have held that a medical opinion is not inadequate 
merely because it is inconclusive.  However, to be adequate, more 
than a conclusion needs to be expressed that the etiology of a 
particular condition is not known or is unknowable.  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In this case, the VA 
examiner has supported his conclusion with a detailed medical 
explanation as to why his opinion is inconclusive.  See McClendon 
v. Nicholson, 20 Vet. App. 79, 85 (2006).

There is nothing else in the claims file, other than the 
Veteran's contentions, which would tend to establish that the 
current chronic seizure disorder is related to an incident of 
service.  A Veteran is competent to relate circumstances that he 
is able to personally observe.  In this case, the Veteran's 
statements as to the causation of his current seizure disorder 
are not like testimony as to a separated shoulder, varicose 
veins, or flat feet, which are capable of direct observation.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay witness capable of 
diagnosing dislocated shoulder); Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006) (existence of a chronic disease may 
be established by competent lay evidence).  Rather, this is an 
etiological opinion as to a disease process which is beyond the 
Veteran's ability to directly observe and, there is no indication 
that he has received the requisite formal medical training and 
accreditation necessary to make medical diagnoses or present 
opinions regarding the etiology thereof.  Thus, his statements in 
this regard do not constitute competent evidence.

There also is no evidence of a continuity of recurrent seizure 
episodes after discharge -a fact which the Veteran does not 
dispute.  The first seizure that manifested after service was in 
2006; almost 26 years after the Veteran's discharge from service 
and more than 40 years after the head injury and grand mal 
seizure in service.  Accordingly, continuity of symptomalogy is 
not established.  See 38 C.F.R. § 3.303(b).  

On the basis of the foregoing, the Board finds that the criteria 
for establishing service connection for a seizure disorder have 
not been met.  The Board has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance of 
the evidence is against the Veteran's claim, that doctrine is not 
applicable in this appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. at 55-57 (1990).


ORDER

Service connection for a seizure disorder is denied.



____________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


